            Case 2:18-cv-02596-AC Document 9 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEIN COLE,                                         No. 2:18-cv-2596 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    R. MCFADDEN-JENSEN, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   8. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1)(B).

21            The federal venue statute provides that a civil action “may be brought in: (1) a judicial

22   district in which any defendant resides, if all defendants are residents of the State in which the

23   district is located, (2) a judicial district in which a substantial part of the events or omissions

24   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

25   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

26   this action, any judicial district in which any defendant is subject to the court’s personal

27   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

28   ////
                                                          1
         Case 2:18-cv-02596-AC Document 9 Filed 08/27/20 Page 2 of 2

 1          In this case, plaintiff has named thirty-three defendants, twenty-four of which are
 2   employees of the Correctional Training Facility, and six of which are employees of Salinas
 3   Valley State Prison. See ECF No. 1 at 8-11. Both of these institutions are located in Soledad,
 4   California, which is in Monterey County. Monterey County is located in the Northern District of
 5   California. See 28 U.S.C. § 84(a). Because the vast majority of the defendants and related events
 6   are located in and/or occurred in Monterey County, California, plaintiff’s complaint should have
 7   been filed in the Northern District of California.
 8          In the interest of justice, a federal court may transfer a complaint filed in the wrong
 9   district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932
10   (D.C. Cir. 1974).
11          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
12   States District Court for the Northern District of California.
13   DATED: August 26, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
